                                                                   U.S. Department of Justice

                                                                   Office of the United States Trustee

                                                   District of Oregon
____________________________________________________________________________________
                                                           620 SW Main St., Rm 213               Main (503) 326-4000
                                                           Portland, Oregon 97205                Fax (503) 326-7658

                                                           Email: carla.mcclurg@usdoj.gov   Direct Dial: (503) 326-7659




                                              November 16, 2018

Hon. Peter C. McKittrick
United States Bankruptcy Court
District of Oregon
1001 SW Fifth Avenue, Seventh Floor
Portland, OR 97204

       Re:     United States Trustee v. Peter Szanto, Adversary No. 18-3022-pcm
               Report requested by Court during hearing on November 13, 2018

Dear Judge McKittrick,

        Pursuant to the Court’s instructions at the hearing in the above-captioned matter on
November 13, 2018, I emailed defendant Peter Szanto inquiring about his preference for delivery
of CDs containing electronic copies of non-privileged documents and information by the United
States Trustee. Mr. Szanto responded on November 14, 2018 and advised me that he preferred
that that the CDs be delivered by Federal Express to his residence with no signature required.

       Today the United States Trustee shipped via Federal Express (no signature required) to
Mr. Szanto’s residence CDs containing non-privileged documents and information described on
the cover letter attached to this letter as Exhibit 1. I also emailed Mr. Szanto today and provided
the password to access the information on the password-protected CD along with the Federal
Express tracking number so he can track the package.

Very truly yours,

GREGORY M. GARVIN
Acting United States Trustee for Region 18

/s/ Carla Gowen McClurg
CARLA GOWEN McCLURG
Trial Attorney

cc:    Peter Szanto (via email)




                      Case 18-03022-pcm         Doc 156      Filed 11/16/18
             Exhibit 1




Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
Case 18-03022-pcm   Doc 156   Filed 11/16/18
